Exhibit 10.1
 
CELLULAR BIOMEDICINE GROUP, INC.
 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (the “Agreement”) is entered into by and between
Cellular Biomedicine Group, Inc., a Delaware corporation (the “Company”), and
the undersigned investor (“Purchaser”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchaser hereby agree as
follows:
 
1. Purchase of Common Stock.
 
(a) Subject to the terms and conditions of this Agreement, the Purchaser hereby
subscribes for the number of shares of the Company’s Common Stock (as defined
below) set forth in Section F. headed “Subscription Amount” of the related
Statement of Investor Status marked Exhibit D and executed by the Purchaser (the
“Shares”) at a purchase price of $38 per Share (such price per share, the
“Purchase Price,” and the total amount to be paid for the Shares, the
“Subscription Amount”).  Fractional shares of Common Stock will not be issued,
and the number of shares of Common Stock to be issued in respect of a given
Subscription Amount will be reduced to the nearest whole share.  The offering,
purchase and sale of the Shares shall be referred to herein as the “Offering.”
 
(b) The Company is initially offering a total of up to 526,316 shares of Common
Stock for aggregate proceeds of up to $20,000,000 (“Maximum Offering Amount”).
The “Offering Expiration Date” shall be April 30, 2015, provided however, the
Company may at its sole discretion elect to extend this date by up to an
additional 60 calendar days.
 
2. Closing.
 
(a) On or prior to the applicable Closing Date (as defined below), Purchaser
shall deliver or cause to be delivered the following in accordance with the
subscription procedures described in Section 2(b) below:
 
(i) a completed and duly executed copy of this Agreement;
 
(ii) a completed and duly executed Statement of Investor Status attached as
Exhibit A hereto (“Statement of Investor Status”);
 
(iii) an amount equal to the Subscription Amount, in the form of a wire transfer
of immediately available funds to the Company, in accordance with the Company’s
written instructions.
 
(b) The Purchaser shall deliver or cause to be delivered the closing deliveries
described above to the Company by electronic mail (.pdf) to each of the
following recipients:
 
(i)  
Tony Liu, Chief Financial Officer
Cellular Biomedicine Group, Inc.

 



 
 

--------------------------------------------------------------------------------

 
 
(ii)  
Sarah Williams, Esq.
Ellenoff Grossman & Schole LLP at

 
You may also hand deliver your signed subscription documents to an officer of
the Company, or mail printed and wet-ink signed versions of your subscription
documents to:
 
Cellular Biomedicine Group, Inc.
530 University Avenue, #17
Palo Alto, CA 94301
Attn:  Tony Liu, Chief Financial Officer
Telephone:
 
(c) This Agreement sets forth various representations, warranties, covenants and
agreements of the Company and the Purchaser, as the case may be, all of which
shall be deemed made, and shall be effective without further action by the
Company and the Purchaser, immediately upon the Company’s acceptance of the
Purchaser’s subscription and shall thereupon be binding upon the Company and the
Purchaser.  All representations, warranties, and covenants contained in this
Agreement shall survive the closing.  Acceptance shall be evidenced only by
execution of this Agreement by the Company on its signature page attached hereto
and the Company shall have no obligation hereunder to the Purchaser until the
Company shall have delivered to the Purchaser a fully executed copy of this
Agreement.  Upon acceptance of the Purchaser’s subscription, the Company shall
deliver to Purchaser, a certificate representing the Shares (which shall be
issued in the name described in the Statement of Investor Status) on the
applicable Closing Date. The Purchaser shall wire the Subscription Amount at
closing, provided that the Purchaser is notified of the closing date with not
less than three days notice by the Company.
 
(d) The purchase and sale of the Shares shall be consummated on or before April
30, 2015 (“Offering Expiration Date”); provided, however, that the Company
reserves the right to extend the Offering Expiration Date for up to an
additional 60 calendar days without notice. The Company may conduct one or more
additional closings on dates it may select, for additional amounts aggregating
up to the Maximum Offering Amount (the Initial Closing and each subsequent
closing is referred to herein is referred to as a “Closing,” and the date of
each respective Closing, a “Closing Date”).
 
3. Company Representations and Warranties.  The Company hereby represents and
warrants that, as of the date of the Confidential Private Placement which
accompanies this Agreement, a copy of which has been delivered to the Purchaser
(the “Memorandum”), and as of the Closing Date applicable to the Purchaser:
 
(a) Organization and Business.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
now conducted and as proposed to be conducted.  The Company has two direct
subsidiaries: (i) Cellular Biomedicine Group Ltd., a British Virgin Islands
company, and (ii) EastBridge Investment Corp., a Delaware corporation, through
which it owns and controls the entities (collectively, the “Company Entities”)
described in the “Corporate Structure” diagram set forth in the Memorandum. The
Company and each Company Entity is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership or
use of property or the nature of the business conducted by it makes such
qualification necessary except where the failure to be so qualified or in good
standing would not have a Material Adverse Effect (as defined below).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Capitalization.
 
(i) The authorized capital stock of the Company consists of 350,000,000 shares
of which, 50,000,000 shares are designated as Preferred Stock, par value$0.001
per share (the “Preferred Stock”), none of which are issued and outstanding; and
300,000,000 shares are designated as Common Stock, par value $0.001 per share
(the “Common Stock”), of which 10,995,235 shares are issued and outstanding.  Of
this total number issued and outstanding, 95,407 shares are issued and
outstanding under the Company’s 2009 Incentive Stock Option Plan (the “2009
Plan”), and 318,098-shares are issued and outstanding under the Company’s
Amended and Restated 2011 Incentive Stock Option Plan (the “2011 Plan”).  The
Company is authorized to issue up to 100,000 shares in connection with awards
under the 2009 Plan, up to 780,000 shares in connection with awards under the
2011 Plan, up to 1,000,000 shares in connection with awards under the 2013 Plan
and up to 1,200,000 shares in connection with awards under 2014 Plan.  A true
and correct list of the Common Stock beneficially held by the Company’s
officers, directors, and 5% shareholders (without taking into consideration the
shares of Common Stock issued in connection with the Offering), is set forth
under the heading “Security Ownership of Certain Beneficial Owners and
Management” in the Memorandum.
 
(ii) All of the outstanding shares of Common Stock issued since the closing of
the Company’s merger with Cellular Biomedicine Group Ltd. (BVI) on February 6,
2013 (the “Merger”) have been issued in compliance with all applicable federal
and state securities laws and are duly authorized and have been validly issued,
fully paid and non- assessable.
 
(iii) No shares of capital stock of the Company are subject to preemptive rights
or any other similar rights of anyone or any mortgage, lien, title claim,
assignment, encumbrance, security interest, adverse claim, contract of sale,
restriction on use or transfer (other than restrictions on transfer under
applicable state and federal securities laws or “blue sky” or other similar laws
(collectively, the “Securities Laws”)) or other defect of title of any kind
(each, a “Lien”) imposed through the actions or failure to act of the
Company.  Except as disclosed in the Memorandum: (i) there are no outstanding
options, warrants, scrip, rights to subscribe for, puts, calls, rights of first
refusal, agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company, or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company, (ii) there are no agreements or arrangements under
which the Company is obligated to register the sale of any of its or their
securities under the Securities Act of 1933, as amended (the “Securities Act”)
and (iii) there are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders) that will be triggered by the issuance of the Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Authorization; Enforceability.  All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of the Agreement, the performance of all
obligations of the Company under the Agreement, and the authorization, issuance,
sale and delivery of the Shares has been taken, and the Agreement constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.
 
(d) Valid Issuance.  The Shares being acquired by the Purchaser hereunder, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration expressed herein, will be duly and validly issued, fully paid,
and non-assessable, and will be free of Liens other than restrictions on
transfer under this Agreement.
 
(e) Litigation.  There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
Company entity.  Neither the Company nor any Company Entity is a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by the Company or any Company Entity currently
pending or that the Company or any Company Entity intends to initiate.
 
(f) No Conflict.  The execution, delivery and performance of this Agreement, and
the other agreements entered into by the Company in connection with the Offering
(the “Transaction Documents”) and the consummation by the Company of the
transactions contemplated hereby and thereby will not: (i) conflict with or
result in a violation of any provision of the charter or by-laws of the Company
or any Company Entity or (ii) violate or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any Company Entity is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or any Company Entity or its of their
securities are subject) applicable to the Company or by which any property or
asset of the Company is bound or affected.  None of the Company or any Company
Entity is in violation of its charter, bylaws, or other Organizational
Documents. None of the Company or any Company Entity is in default (and no event
has occurred which with notice or lapse of time or both could put the Company or
such Company Entity in default) under, and none of the Company or any Company
Entity has taken any action or failed to take any action that would give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement.  The business of the Company is not being conducted in
violation of any law, rule, ordinance or regulation of any governmental entity,
except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect.  Except for filings pursuant to
Regulation D of the Securities Act, and applicable state securities laws, which
have been made or will be made by the Company in the required time thereunder,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement or any Transaction Document in accordance with the terms hereof or
thereof or to issue and sell the Shares in accordance with the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Financial Statements of the Company.  A true and complete copy of the
Company’s audited financial statements for the fiscal years ended December 31,
2013 and 2012 (the “Financial Statements”) are included in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2013, which is referenced in
Appendix A of the Memorandum. The Financial Statements, in all material
respects, fairly present the financial condition and operating results of the
Company as of the dates, and for the periods, indicated therein.
 
(h) Tax Matters.   The Company and each Company Entity has made, filed, or filed
extension for, all federal, state and foreign income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject and
has paid all taxes and other governmental assessments and charges, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  All such tax
returns and reports filed on behalf of the Company or such Company Entity were
complete and correct and were prepared in good faith without willful
misrepresentation.  Except as disclosed in the Memorandum, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.  None of the Company or any Company Entity has executed a waiver with
respect to the statute of limitations relating to the assessment or collection
of any foreign, federal, state or local tax.
 
(i) Certain Transactions.  Except as disclosed in the Memorandum, there are no
loans, leases, royalty agreements or other transactions between: (i) the Company
or any of its respective customers or suppliers, and (ii) any officer, employee,
consultant or director of the Company or any Person owning five percent (5%) or
more of the ownership interests of the Company or any member of the immediate
family of such officer, employee, consultant, director, stockholder or owner or
any corporation or other entity controlled by such officer, employee,
consultant, director, stockholder or owner, or a member of the immediate family
of such officer, employee, consultant, director, stockholder or owner.
 
(j) No General Solicitation.  Neither the Company nor any Person participating
on the Company’s behalf in the transactions contemplated hereby has conducted
any “general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any Shares offered in the Offering.
 
(k) No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Shares.  The issuance of the Shares will not be integrated
(as defined in Rule 502 of the Securities Act) with any other issuance of the
Company’s securities (past, current or future) that would require registration
under the Securities Act of the issuance of the Shares.
 
(l) Offering.  Subject to the accuracy of the Purchaser’s representations and
warranties in Section 4 of this Agreement, and the accuracy of other purchasers’
representations and warranties in their respective subscription agreements, the
offer, sale and issuance of the Shares in the Offering, constitute transactions
exempt from or not subject to the registration requirements of Section 5 of the
Securities Act and from the registration or qualification requirements of
applicable state securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.
 
 
 

--------------------------------------------------------------------------------

 
 
(m) SEC Documents; Financial Statements.  Since October 31, 2012, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the Securities and Exchange Commission (the “SEC”)
pursuant to the reporting requirements of the Securities Exchange Act of 1934 as
amended (“Exchange Act”) (all of the foregoing filed prior to the date hereof
and all exhibits included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).
 
(n) Absence of Certain Changes.  Except as disclosed in the Memorandum, since
October 31, 2012, there has not been: (i) any material adverse change in the
business, assets, liabilities, operations, or condition (financial or otherwise)
or of the Company; (ii) any material damage or destruction to, or loss of, or
sale of, any material asset of the Company or any Company Entity, outside of the
ordinary course of business; (iii) any declaration or payment of any dividend or
other distribution of assets of the Company or any Company Entity to its
stockholders, or the adoption or consideration of any plan or arrangement with
respect thereto; or (iv) any other event or condition of any character that
could reasonably be expected to have a Material Adverse Effect.  None of the
Company or any Company Entity has taken any steps to seek protection pursuant to
any law or statute relating to bankruptcy, insolvency, reorganization,
receivership, liquidation or winding up, nor does the Company or any Company
Entity have any knowledge or reason to believe that any of their respective
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.
 
(o) Conduct of Business; Regulatory Permits.  None of the Company or any Company
Entity is in violation of (a) any term of or in default under its Organizational
Documents or (b) any Applicable Laws.  Since October 31, 2012, (i) the Common
Stock has been listed or designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market. The Company and each Company Entity
possesses all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and the
Company has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
(p) Absence of Litigation.  Except as set forth in the Memorandum, there is no
action, suit, proceeding, inquiry or investigation before or by any court or
Governmental Authority pending or, to the knowledge of the Company, threatened
against the Company, any Company Entity, or any officers or directors thereof.
There is not in effect any order, judgment, decree, injunction or ruling of any
Governmental Authority against, relating to or affecting the Company, any
Company Entity, or any officer or director thereof, enjoining, barring,
suspending, prohibiting or otherwise limiting the same from conducting or
engaging in any aspect of the business of the Company.  None of the Company or
any Company Entity is in default under any order, judgment, decree, injunction
or ruling of any Governmental Authority, nor is the Company or any Company
Entity subject to or a party to any order, judgment, decree or ruling arising
out of any action, suit, arbitration or other proceeding under any Applicable
Laws, respecting antitrust, monopoly, restraint of trade, unfair competition or
similar matters.
 
 
 

--------------------------------------------------------------------------------

 
 
(q) Intellectual Property Rights.  The Company owns or possesses adequate rights
or licenses to use all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, original
works, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights and all applications and
registrations therefor (“Intellectual Property Rights”) reasonably necessary to
conduct its businesses as now conducted and as presently proposed to be
conducted.  The Company has no knowledge of any infringement by the Company or
any Company Entity of Intellectual Property Rights of any other Person.  There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company or any Company Entity, threatened against the Company, regarding
Intellectual Property Rights.  The Company and each Company Entity has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of its Intellectual Property Rights.
 
(r) Definitions.  For purposes of this Agreement:
 
(i) “Applicable Laws” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority and all common law duties, (ii) Consents of any Governmental Authority
and (iii) orders, writs, decisions, rulings, judgments or decrees of any
Governmental Authority binding upon, or applicable to, the Company, the Company
Entities or Purchaser, as the case may be.
 
(ii) “Board” means the board of directors of the Company;
 
(iii) “Consents” means all consents, approvals, authorizations, waivers,
permits, grants, franchises, licenses, findings of suitability, exemptions or
orders of, or any registrations, certificates, qualifications, declarations or
filings with, or any notices to, any Governmental Authority or other Person.
 
(iv) “Eligible Market” means The New York Stock Exchange, the NYSE Amex, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, or OTCQB.
 
(v) “Governmental Authority” means any nation or government, and any state or
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including the SEC and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any other stock exchange or self- regulatory organization,
including the Nasdaq Capital market, OTC Bulletin Board, OTC Markets Inc. and
the Pink OTC Markets, Inc.
 
(vi) “Material Adverse Effect” means any material adverse effect on the
business, operations, assets (including intangible assets), liabilities (actual
or contingent), financial condition, or prospects of the Company and the Company
Entities, taken as a whole, or on the transactions contemplated hereby.
 
(vii) “Organizational Documents” means, collectively, with respect to any Person
that is an entity, the articles of incorporation, certificate of incorporation,
certificate of formation, articles of organization, bylaws, limited liability
company agreement, operating agreement, partnership agreement and similar
organizational documents of such Person, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
(viii) “Person” means any entity, corporation, company, association, joint
venture, joint stock company, partnership, trust, organization, individual
(including personal representatives, executors and heirs of a deceased
individual), nation, state, government (including agencies, departments,
bureaus, boards, divisions and instrumentalities thereof), trustee, receiver or
liquidator, as well as any syndicate or group that would be deemed to be a
Person under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended.
 
(ix) “Principal Market” means the Eligible Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.
 
4. Purchaser Acknowledgements and Representations.  In connection with the
purchase of the Shares, the Purchaser represents and warrants as of the Closing
Date applicable to the Purchaser and/or acknowledges, to the Company, the
following:
 
(a) Acceptance.  The Company may accept or reject this Agreement and the number
of Shares subscribed for hereunder, in whole or in part, in its sole and
absolute discretion.  The Company has no obligation to issue any of the Shares
to any person who is a resident of a jurisdiction in which the issuance of the
Shares would constitute a violation of the Securities Laws.
 
(b) Irrevocability. This Agreement is and shall be irrevocable, except that the
Purchaser shall have no obligations hereunder to the extent that this Agreement
is rejected by the Company. The Purchaser has the right to demand repayment of
Subscription Amount if subscription is not confirmed within 30 days after all
application materials have been received by the Company.
 
(c) Binding.  This Agreement constitutes a legal, valid and binding obligation
of the Purchaser, enforceable against the Purchaser in accordance with its
terms, except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(d) No Governmental Review.  No federal or state agency has made any finding or
determination as to the fairness of the Offering for investment, or any
recommendation or endorsement of the Shares. The Purchaser understands that
neither the SEC nor any state securities commission has approved or disapproved
of the Shares or passed upon or endorsed the merits of the Offering and has not
been reviewed by any federal, state or other regulatory authority.
 
(e) Voting Power.  The Shares issued to the Purchaser are entitled to one vote
per Share.  The Shares do not entitle the Purchaser to preemptive rights.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Professional Advice; Investment Experience.  The Company has made available
to the Purchaser, or to the Purchaser’s attorney, accountant or representative,
all documents that the Purchaser has requested, and the Purchaser has requested
all documents and other information that the Purchaser has deemed necessary to
consider respecting an investment in the Company.  The Company has provided
answers to all questions concerning the Offering and an investment in the
Company.  The Purchaser has carefully considered and has, to the extent the
Purchaser believes necessary, discussed with the Purchaser’s professional
technical, legal, tax and financial advisers and his/her/its representative (if
any) the suitability of an investment in the Company for the Purchaser’s
particular tax and financial situation.  All information the Purchaser has
provided to the Company concerning the Purchaser and the Purchaser’s financial
position is, to the Purchaser’s knowledge, correct and complete as of the date
set forth below, and if there should be any material adverse change in such
information prior to the acceptance of this Agreement by the Company, the
Purchaser will immediately provide such information to the Company.  The
Purchaser, either alone or together with its advisors, has such knowledge,
skill, and experience in technical, business, financial, and investment matters
so that he/she/it is capable of evaluating the merits and risks of an investment
in the Shares.  To the extent necessary, the Purchaser has retained, at
his/her/its own expense, and relied upon, appropriate professional advice
regarding the technical, investment, tax, and legal merits and consequences of
this Agreement and owning the Shares. The Purchaser is not relying on the
Company, or any of its respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in any of the Shares
and the Purchaser has relied on the advice of, or has consulted with, only its
own advisors.
 
(g) Use of Proceeds. The Purchaser acknowledges and understands that the
proceeds from the sale of the Shares will be used as described in the
Memorandum.
 
(h) No Minimum Offering Amount. The Purchaser understands that there is no
minimum amount which must be raised before the Company holds an initial closing
of this Offering and that the Company will not have enough money to implement
its business plan unless it raises a substantial percentage of the Offering
amount.
 
(i) Brokers and Finders.  Other than participating finders with respect to the
Company for purposes of this transaction, no Person will have, as a result of
the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or the Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Purchaser.  The Purchaser acknowledges that
it is purchasing the Shares directly from the Company and not from the
participating finder.  The Purchaser further acknowledges and understands that
in consideration for its services for the Offering, the participating finder
shall receive the finder fees disclosed in the Memorandum.
 
(j) Investment Purpose.  The Purchaser is purchasing the Shares for investment
for his, her or its own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act.  The Purchaser further represents that he/she/it does not presently have
any contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Shares.  If the Purchaser is an entity, the Purchaser
represents that it has not been formed for the specific purpose of acquiring the
Shares.  The Purchaser acknowledges that an investment in the Shares is a
high-risk, speculative investment.
 
 
 

--------------------------------------------------------------------------------

 
 
(k) Reliance on Exemptions.  The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.
 
(l) Restricted Securities.  The Purchaser understands that the Shares are
“restricted securities” under applicable Securities Laws and that, pursuant to
these laws, the Purchaser must hold the Shares indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Shares for resale.
 
The Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and requirements relating to the Company which are outside of
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.
 
(m) Professional Advice.  The Company has not received from its legal counsel,
accountants or professional advisors any independent valuation of the Company or
any of its equity securities, or any opinion as to the fairness of the terms of
the Offering or the adequacy of disclosure of materials pertaining to the
Company or the Offering.
 
(n) Risk of Loss.  The Purchaser has adequate net worth and means of providing
for his/her/its current needs and personal contingencies to sustain a complete
loss of the investment in the Company at the time of investment, and the
Purchaser has no need for liquidity in the investment in the Shares.  The
Purchaser understands that an investment in the Shares is highly risky and that
he/she/it could suffer a complete loss of his/her/its investment.
 
(o) Information.  The Purchaser understands that any plans, estimates and
projections, provided by or on behalf of the Company, involve significant
elements of subjective judgment and analysis that may or may not be correct;
that there can be no assurance that such plans, projections or goals will be
attained; and that any such plans, projections and estimates should not be
relied upon as a promise or representation of the future performance of the
Company.  The Purchaser acknowledges that neither the Company nor anyone acting
on the Company’s behalf makes any representation or warranty, express or
implied, as to the accuracy or correctness of any such plans, estimates and
projections, and there are no assurances that such plans, estimates and
projections will be achieved.  The Purchaser understands that the Company’s
technology is new and untested and has not been commercialized and that there is
no guarantee that the technology will be successfully commercialized.  The
Purchaser understands that, because the technology is new and product or
therapeutic candidates have not been commercialized, all the risks associated
with the technology are not now known.
 
 
 

--------------------------------------------------------------------------------

 
 
(p) Exclusive Reliance on Private Placement Memorandum.  Before investing in the
Offering, the Purchaser has fully reviewed the Memorandum, and has been given
the opportunity to ask questions of the Company about the technology and the
Company’s business and the Purchaser has received answers to those
questions.  In making an investment decision, the Purchaser has relied solely
upon the information set forth and provided in the Memorandum. The Purchaser
understands and acknowledges that the Company has not authorized any translated
versions of the Memorandum, and for all purposes the original Company-issued
English version of the Memorandum shall be the controlling version.
 
(q) Authorization; Enforcement.  Each Transaction Document to which a Purchaser
is a party: (i) has been duly and validly authorized, (ii) has been duly
executed and delivered on behalf of the Purchaser, and (iii) will constitute,
upon execution and delivery by the Purchaser thereof and the Company, the valid
and binding agreements of the Purchaser enforceable in accordance with their
terms, except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(r) Accredited Investors.  The Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) under Regulation D promulgated pursuant to the
Securities Act, and the statements and representations in the related Statement
of Investor Status marked as Exhibit D executed by the Purchaser;
 
(s) Residency.  If the Purchaser is an individual, then the Purchaser resides in
the state or province identified in the address of the Purchaser set forth in
the related Statement of Investor Status marked as Exhibit D executed by the
Purchaser; if the Purchaser is a partnership, corporation, limited liability
company or other entity, then the office or offices of the Purchaser in which
its principal place of business is located is identified in the address or
addresses of the Purchaser set forth in the related Statement of Investor Status
marked Exhibit D executed by the Purchaser.
 
(t) Communication of Offer. The Purchaser was contacted solely by the Company or
an employee thereof with respect to a potential investment in the Shares.  The
Purchaser is not purchasing the Shares as a result of any “general solicitation”
or “general advertising,” as such terms are defined in Regulation D of the
Securities Act, which includes, but is not limited to, any advertisement,
article, notice or other communication regarding the Shares published in any
newspaper, magazine or similar media or on the internet or broadcast over
television, radio or the internet or presented at any seminar or any other
general solicitation or general advertisement.  The Purchaser acknowledges no
placement agent solicited this transaction.
 
(u) No Conflicts.  The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the Organizational
Documents of the Purchaser (if the Purchaser is an entity), (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
(v) Organization.  If the Purchaser is an entity, it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  If the Purchaser is an entity, the execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action or, if the Purchaser
is not a corporation, such partnership, limited liability company or other
applicable like action, on the part of the Purchaser.
 
(w) No Other Representations.  Other than the representations and warranties
contained herein, the Purchaser has not received and is not relying on any
representation, warranties or assurances as to the Company, its business or its
prospects from the Company or any other Person or entity. The Purchaser has not
been furnished with any oral representation or oral information in connection
with the offering of the Shares that is not contained in, or is in any way
contrary to or inconsistent with, statements made in this Agreement.
 
5. Covenants.  In addition to the other agreements and covenants set forth
herein, the applicable parties hereto covenant as follows:
 
(a) Use of Proceeds.  The Company will use the net proceeds from the Offering
for working capital and general corporate purposes which are described in the
Memorandum.
 
(b) Company Registration.  The Company will use commercially reasonable efforts
to prepare and file a registration statement with the SEC on Form S-1 covering
the registration of the Shares within 30 days after the completion of this
Agreement, and to cause such registration statement to be declared effective by
the SEC.
 
(c) Piggyback Registration Rights.  The Company agrees that if, after the date
hereof, the Board shall authorize the filing of a registration statement under
the Securities Act (other than a registration statement (i) filed in connection
with an offering of securities to employees or directors of the Company pursuant
to any employee stock option or other benefit plan, (ii) filed on Form S-4 or
S-8 or any successor to such forms, (iii) for an exchange offer or offering of
securities solely to the Company’s existing security holders, (iv)  for a
dividend reinvestment plan, or (v) solely in connection with a merger, share
capital exchange, asset acquisition, share purchase, reorganization,
amalgamation, subsequent liquidation, or other similar business transaction that
results in all of the Company’s shareholders having the right to exchange their
common stock for cash, securities or other property of a non-capital raising
bona fide business transaction) in connection with the proposed offer of any of
its securities by it or any corporation with which it may combine or merge
subsequent to the Offering, the Company shall: (A) promptly notify the Purchaser
that such registration statement will be filed and that the Shares purchased
pursuant to this Agreement and then held by the Purchaser (hereinafter the
“Registrable Securities”) will be included in such registration statement at the
Purchaser’s request; (B) cause such registration statement to cover all of the
Registrable Securities issued to the Purchaser for which the Purchaser requests
inclusion; (C) use reasonable best efforts to cause such registration statement
to become effective as soon as practicable; and (D) take all other reasonable
action necessary under any federal or state law or regulation of any
Governmental Authority to permit all such Registrable Securities that have been
issued to such Purchaser to be sold or otherwise disposed of, and will maintain
such compliance with each such federal and state law and regulation of any
Governmental Authority for the period necessary for the Purchaser to promptly
effect the proposed sale or other disposition, but no later than the date that,
assuming compliance with all of the requirements of Rule 144 promulgated under
the Securities Act, the Purchaser would be entitled to sell all the Registrable
Securities pursuant to Rule 144 without limitation.  If the Purchaser desires to
include in such registration statement all or any part of the Registrable
Securities held by him/her/it, he/she/it shall, within twenty (20) days after
the above-described notice from the Company, so notify the Company in writing.
Such notice shall state the intended method of disposition of the Registrable
Securities by the Purchaser.  If the Purchaser decides not to include all of
his/her/its Registrable Securities in any registration statement thereafter
filed by the Company, the Purchaser shall nevertheless continue to have the
right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by the Company with respect
to offerings of its securities, all upon the terms and conditions set forth
herein.  As used in this Section 5, the term “Shares” refers to the purchased
Shares, all securities received in replacement of or in connection with the
Shares pursuant to stock dividends or splits, all securities received in
replacement of the Shares in a recapitalization, merger, reorganization,
exchange or the like, and all new, substituted or additional securities or other
properties to which the Purchaser is entitled by reason of the Purchaser’s
ownership of the Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Underwriting Requirements.  In connection with any registration statement
subject to Section 5(d) involving an underwritten offering of shares of the
Company’s capital stock, the Company shall not be required to include any of the
Registrable Securities in such underwriting unless the Purchaser accepts the
terms of the underwriting as agreed upon between the Company and its
underwriters, and then only in such quantity as the Company in its sole
discretion determines will not jeopardize the success of the offering by the
Company.  If the total number of securities to be included in such offering (the
“Requested Securities”) exceeds the number of securities to be sold (other than
by the Company) that the Company in its reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of the Requested Securities, which
the Company in its sole discretion determines will not jeopardize the success of
the offering.  If the Company determines that less than all of the Requested
Securities requested to be registered can be included in such offering, then the
securities to be registered that are included in such offering shall be
allocated among the holders of the securities (the “Holders”) in proportion (as
nearly as practicable to) the number of Requested Securities owned by the
Holders.  To facilitate the allocation of shares in accordance with the above
provisions, the Company or the underwriters may round the number of shares
allocated to any Holder to the nearest 10 shares.  Notwithstanding the
foregoing, in no event shall the number of Requested Securities included in the
offering be reduced below thirty percent (30%) of the total number of securities
included in such offering, unless such offering is the initial public offering
of the Company, in which case the Holders may be excluded further if the Company
makes the determination described above and no other shareholder’s securities
are included in such offering.  For purposes of the provision in this Section
5(e) concerning apportionment, for any Holder that is a partnership, limited
liability company, or corporation, the partners, members, retired partners,
retired members, stockholders, and affiliates of such Holder, or the estates and
immediate family members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing persons,
shall be deemed to be a single “Holder,” and any pro rata reduction with respect
to such “Holder” shall be based upon the aggregate number of Requested
Securities owned by all persons included in such “Holder,” as defined in this
sentence.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Abandonment or Delay of Registration.  Notwithstanding any other provision
of this Section 4, the Company may not abandon or delay any registration
commenced by the Company unless such registration is no longer feasible.  In the
event of such an abandonment by the Company, the Company shall not be required
to continue registration of the Registrable Securities requested by the
Purchaser for inclusion, the Purchaser shall retain the right to request
inclusion of the Registrable Securities as set forth above and the withdrawn
registration shall not be deemed to be a registration request for the purposes
of this Section 4.
 
(f) Expenses.  The Holders shall be responsible for all underwriting discounts
and selling commissions with respect to his/her/its Registrable Securities being
sold. The Company will pay all other expenses incurred by it associated with
each registration, including, without limitation, all filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable Securities Laws,
and listing fees.
 
(g) Qualification in States.  Prior to any public offering of Registrable
Securities, the Company will use commercially reasonable efforts to register or
qualify or cooperate with the Purchaser and applicable counsel to the holders of
securities being registered in connection with the registration or qualification
of the Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Purchaser as shall be reasonably
appropriate in the opinion of the Company and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the registration
statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 5(h), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 5(h), or (iii)
file a general consent to service of process in any such jurisdiction; and
provided further that (notwithstanding anything in this Agreement to the
contrary with respect to the bearing of expenses) if any jurisdiction in which
any of such Registrable Securities shall be qualified shall require that
expenses incurred in connection with the qualification therein of any such
Registrable Securities be borne by the selling holders of securities to be
registered, then the such selling holders shall, to the extent required by such
jurisdiction, pay their pro rata share of such qualification expenses.
 
(h) Effectiveness.  Subject to the terms and conditions of this Agreement, the
Company shall use reasonable best efforts to have the registration statement
filed pursuant to this Section 9 declared effective.  The Company shall notify
the Purchaser by facsimile or e- mail as promptly as practicable after the
registration statement is declared effective and shall simultaneously provide
the Purchaser with copies of any related prospectus to be used in connection
with the sale or other disposition of the Registrable Securities covered
thereby.
 
(i) Allowed Delay.  The Company may delay the disclosure of material non- public
information concerning the Company by suspending the use of any prospectus
included in any registration statement contemplated hereunder required to
contain such information, the disclosure of which at the time is not, in the
good faith opinion of the Company, in the best interests of the Company (an
“Allowed Delay”); provided, that the Company shall promptly (a) notify the
Purchaser in writing of the existence of (but in no event, without obtaining an
agreement from the Purchaser agreeing to keep the information confidential,
shall the Company disclose to the Purchaser any of the facts or circumstances
regarding) material non-public information giving rise to an Allowed Delay, (b)
advise the Purchaser in writing to cease all sales under the registration
statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Restrictive Legends and Stop-Transfer Orders.
 
(a) Legends. The certificate or certificates representing the Shares shall bear
the following legends (as well as any legends required by applicable state
corporate law and the Securities Laws), as appropriate and in the discretion of
the Company:
 
(i)  
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL (OR OTHER EVIDENCE) IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.

 
(ii)  
“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT.”

 
(iii)  
HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY MAY NOT BE
CONDUCTED, DIRECTLY OR INDIRECTLY, UNLESS IN COMPLIANCE WITH THE SECURITIES ACT
OF 1933, AS AMENDED.  THE SECURITIES MAY NOT BE OFFERED, SOLD OR TRANSFERRED TO
A U.S. PERSON, OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, OR INTO THE
UNITED STATES EXCEPT PURSUANT TO A REGISTRATION STATEMENT, OR A VALID EXEMPTION
FROM REGISTRATION BASED ON AN OPINION OF COUNSEL APPROVED BY THE ISSUER.

 
(iv)  
 Any legend required to be placed thereon by any appropriate securities
commissioner.

 
 
 

--------------------------------------------------------------------------------

 
 
(b) Stop-Transfer Notices.  The Purchaser agrees that, to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
 
(c) Refusal to Transfer.  The Company shall not be required (i) to transfer on
its books any Shares if such transfer is in violation of any applicable
Securities Laws, or (ii) to treat as owner of such Shares or to accord the right
to vote or pay dividends to any purchaser or other transferee to whom such
Shares shall have been so transferred.
 
(d) Removal of Restrictive Legend. The Purchaser agrees that the removal of the
restrictive legend from certificates representing Shares as set forth in this
Section is predicated upon the Company’s reliance that the Purchaser will sell
any Shares pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.
 
7. Conditions to Closing.
 
(a) Conditions to the Company’s Obligation to Sell.  The obligation of the
Company hereunder to issue and sell the Shares to the Purchaser is subject to
the satisfaction, at or before the applicable Closing Date of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:
 
(i) The Purchaser shall have complied with Section 2(a);
 
(ii) The representations and warranties of the Purchaser shall be true and
correct in all material respects; and
 
(iii) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or Governmental Authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
(b) Conditions to Each Purchaser’s Obligation to Purchase.  The obligation of
the Purchaser hereunder to purchase the Shares is subject to the satisfaction,
at or before the applicable Closing Date of each of the following conditions,
provided that these conditions are for the Purchaser’s sole benefit and may be
waived by the Purchaser at any time in his/her/its sole discretion:
 
(i) The Company shall have complied with Section 2(c);
 
(ii) The representations and warranties of the Company shall be true and correct
as of the applicable Closing Date, and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the applicable Closing Date. The Purchaser shall have received a
certificate or certificates, executed by the chief executive officer of the
Company, dated as of the applicable Closing Date, to the foregoing effect and as
to such other matters as may be reasonably requested by the Purchaser including,
but not limited to certificates with respect to the Company’s charter, by-laws
and Board resolutions relating to the transactions contemplated hereby;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement; and
 
(iv) No event shall have occurred which would reasonably be expected to have a
Material Adverse Effect.
 
8. Miscellaneous.
 
(a) Governing Law.  This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law, and any applicable U.S.
federal laws.
 
(b) Consent to Jurisdiction and Venue.  Any suit, legal action or similar
proceeding arising out of or in connection with this agreement shall be brought
exclusively in the courts sitting in New York City or in the courts of the
United States for the Southern District of New York sitting in New York
City.  The Purchaser consents, for itself and in respect of its property, to the
exclusive jurisdiction of such courts and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.
 
(c) Waiver of Jury Trial.  To the fullest extent permitted by applicable law,
each party hereby knowingly, intentionally and voluntarily expressly waives any
right to trial by jury of any claim, demand, action or cause of action arising
out of or in connection with this Agreement, the Transaction Documents, or the
transactions related thereto, in each case whether now existing or hereafter
arising.
 
(d) Entire Agreement; Enforcement of Rights.  This Agreement and the Transaction
Documents, together with the exhibits and schedules attached thereto, set forth
the entire agreement and understanding of the parties relating to the subject
matter herein and supersedes any and all prior agreements or discussions between
them, including any term sheet, letter of intent or other document executed by
the parties prior to the date hereof relating to such subject matter.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
(e) Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. If the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Construction.  This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
 
(g) Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by fax
or 48 hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, and addressed to the party to be notified at such
party’s address or fax number or as subsequently modified by written notice.
 
(h) Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.  In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.  Any party delivering an executed
counterpart of this Agreement by facsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  This
Agreement shall become effective upon the execution of a counterpart thereof by
each of the parties.
 
(i) Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns.  The covenants and obligations of the Company hereunder, including
without limitation the registration obligations described in Section 5, shall
inure to the benefit of, and be enforceable by the Purchaser against the
Company, its successors and assigns, including any entity into which the Company
is merged.  The rights and obligations of Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.
 
(j) Third Party Beneficiary.  This Agreement is intended for the benefit of the
undersigned parties and their respective permitted successors and assigns, and
the Company, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l) Expenses.  Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of the
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(m) Survival.  The representations, warranties, covenants and agreements made
herein shall survive the closing of the transaction contemplated hereby.  All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.  The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
the Purchaser, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, any
of the Purchaser or any of their representatives. The Purchaser shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.
 
(n) Attorneys’ Fees.  In the event that any suit or action is instituted under
or in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
(o) Remedies.  All remedies afforded to any party by law or contract, shall be
cumulative and not alternative and are in addition to all other rights and
remedies a party may have, including any right to equitable relief and any right
to sue for damages as a result of a breach of this Agreement.  Without limiting
the foregoing, no exercise of a remedy shall be deemed an election excluding any
other remedy.
 
(p) Publicity.  Each party will consult with the other before issuing, and
provide each other the opportunity to review, comment upon and concur with and
use reasonable efforts to agree on, any press release or other public statement
with respect to the transactions contemplated by this Agreement, and shall not
issue any such press release or make such other public announcement prior to
such consultation, except as either party may determine is required under
Applicable Laws.
 
 
[Remainder of Page Intentionally Left Blank]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser has executed this Agreement as of
 
, 2015.
 
9. PURCHASER (if individual):
 
10. PURCHASER (if entity):
 
11. 
 
___________________________________
Signature
12. 
 
___________________________________
Name of Entity
13. 
 
___________________________________
Name (type of print)
14. 
 
By: ________________________________
 
15. 
 
 
16. 
 
Name: _____________________________
17. 
 
___________________________________
Signature of Co-Signer (if any)
18. 
 
Its: ________________________________
 
19. 
 
___________________________________
Name of Co-Signer (type of print)
20. 
 



 
AGREED AND ACCEPTED as of _______________________, 2015.
 
 
CELLULAR BIOMEDICINE GROUP, INC.
 
By:
 
 
Wei (William) Cao
Chief Executive Office
 


--------------------------------------------------------------------------------

 

 